LatimeR, Judge
(concurring in the result) :
I concur in the result.
In my dissenting opinion in United States v Grosso, 7 USCMA 566, 23 CMR 30, I made the following comment:
“ . . . There is, however, a wide range of offenses which may be prosecuted under the general Article, and when we reach the more serious ones, they, by their very nature, affect adversely the tranquility, security, discipline, and good government of the military service. In the event a serviceman takes indecent liberties with a child of tender years, no reasonable person need be told that that offense has an adverse impact on the military service. Every right-thinking person would concede that crimes such as those bring the service into disrepute.”
In this case, the offense was assault with intent to commit rape upon a seventy-one-year-old woman. That is an offense which of necessity tends to bring discredit upon the armed services. I, therefore, join with the Chief Judge in holding the instructions not preju-dicially insufficient.